WWWM wQam,WMWp-w~ wzavaWaWM- Maw.» . m ,. .

FILED

JUL 7. l 2015

UNITED STATES DISTRICT COURT m. us. Dismm swam
ct momma
FOR THE DISTRICT OF COLUMBIA WWW“ 01““ 0

James Ray Tolan, )
)
Petitioner, )
) Case: 1:15—cv-O1161
V. ) Assigned TO : Unassigned
) Assugn. Date : 7/21/2015
United States of America, ) Description: Habeas Corpus/2255
)
Respondent. )
MEMORANDUM OPINION

Petitioner is a prisoner incarcerated at the United States Penitentiary in White Deer,
Pennsylvania. He has submitted a “Petition for Issuance of Writ, Pursuant to DC. Code Rule
16-1901,” in which he challenges a conviction entered by the Superior Court of the District Of
Columbia. See generally Pet. For the following reasons, the Court will grant the application to
proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

Unlike prisoners convicted in state courts or in a United States district court, “District of
Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown that] the

local remedy is inadequate or ineffective to test the legality of his detention.” Garris v. Lindsay,
794 F.2d 722, 726 (DC. Cir. 1986) (internal footnote and quotation marks omitted); see Byrd v.
Henderson, 119 F.3d 34, 36—37 (DC. Cir. 1997) (“In order to collaterally attack his sentence in
an Article III court a District of Columbia prisoner faces a hurdle that a federal prisoner does not

.”). Petitioner’s recourse lies in the Superior Court via proceedings under DC. Code § 23-110.1

 

‘ Section 16—1901 Of the DC. Code “does not bar the federal courts from entertaining habeas
corpus petitions ﬁled by DC. prisoners under 28 U.S.C. § 2241,” Blair-Bey v, Quick, 151 F.3d

1036, 1043 (DC. Cir. 1998), but its reach extends only to post-judgment claims that cannot be
1

See Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (DC. Cir. 1998) (describing § 23-110 as “a
remedy analogous to 28 U.S.C. § 2255 for prisoners sentenced in DC. Superior Court who
wished to challenge their conviction or sentence”); Byrd, 119 F.3d at 36-37 (“Since passage of
the Court Reform Act [in 1970], . . . a District of Columbia prisoner seeking to collaterally attack
his sentence must do so by motion in the sentencing court - the Superior Court - pursuant to DC.
Code § 23-110.”). Section 23-110 states:

[an] application for a writ of habeas corpus in behalf of a prisoner who is

authorized to apply for relief by motion pursuant to this section shall not be

entertained by . . . any Federal . . . court if it appears . . . that the Superior

Court has denied him relief, unless it also appears that the remedy by motion

is inadequate or ineffective to test the legality of his detention.
DC. Code § 23-110(g). This local statute “divests federal courts of jurisdiction to hear habeas
petitions by prisoners who could have raised viable claims pursuant to § 23—110(a).” Williams v.
Martinez, 586 F.3d 995, 998 (DC. Cir. 2009). The fact that petitioner has had no success in the

local courts, see Pet. 11 2, does not render his remedy inadequate or ineffective. See Wright v.

Stansberry, 677 F. Supp. 2d 286, 289 (D.D.C. 2010) (citing cases). Hence, this case will be

 f t d/gy/

nited States D'strict udge

dismissed. A separate Order accompanies this Memorandum Opinion.

    

l K’

Date: July [62 ,2015

brought under DC. Code § 23-110, id., quoting Alston v. United States, 590 A.2d 511, 514 (DC.
1991) (“Whatever their legal merit, these contentions, like claims by other prisoners challenging
the computation of a sentence, may not be raised under § 23-110. Because such contentions
concern the executive department’s execution of sentence, not the trial court's imposition of
sentence, they must be raised in a habeas corpus petition”). Cf. with Charles v. Chandler, 180
F.3d 753, 758 (6‘h Cir. 1999) (“The [habeas] remedy afforded under [28 U.S.C.] § 2241 is not an
additional, alternative or supplemental remedy to that prescribed under § 2255.”) (citations
omitted).